
	

113 HR 1458 : To designate the facility of the United States Postal Service located at 1 Walter Hammond Place in Waldwick, New Jersey, as the “Staff Sergeant Joseph D’Augustine Post Office Building”.
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1458
		IN THE SENATE OF THE UNITED STATES
		June 18, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 1 Walter Hammond Place in
			 Waldwick, New Jersey, as the Staff Sergeant Joseph D’Augustine Post Office Building.
	
	
		1.Staff Sergeant Joseph D’Augustine Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 1 Walter Hammond Place in Waldwick, New
			 Jersey, shall be known and designated as the Staff Sergeant Joseph D’Augustine Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation, document, paper or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Staff Sergeant Joseph D’Augustine Post Office Building.
			
	Passed the House of Representatives June 17, 2014.Karen L. Haas,Clerk
